Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 as submitted on 09/06/2019 for consideration were examined for this non-final office action.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/06/2019 was considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0042 abbreviation NPV reads  “negative predicive” should read “negative predictive”
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Line 2 recites “comprises on the following one”, should recite “comprises one of the following”.
Line 4 recites “weights comprises adding”, should recite “adding”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “updating first weights and second weights” in line 12, which is a relative term that renders the claim indefinite. The phrase “updating first weights and second weights” is not defined by the claim, there is no description of how the “weights” are to be updated (increased or decreased in value) and the amount by which these changes are made.  One of ordinary skill in the art would not know how to update a first or second weight(s). 
For purposes of examination, Examiner interprets updating the first and second weights to be any updating of the output medication information in the database which allows it to read on almost anything and not need an actual “weight” value.
Independent Claim 11 recites similar limitations as claim 1 and is therefore rendered to be indefinite. 
	
Claim 4 recites “output medication codes has at least one first weight” and “at least one second weight”, which are relative terms that render the claim indefinite. Similar to claim 1, the phrases “output medication codes has at least one first weight” and “at least one second weight” is not defined by the claim, there is no description of what the “first weight” is associated with to provide a plurality of medication codes and does not describe if there is more than one “first weight” or “second weight” what is to be compared to the cut off value. One of ordinary skill in the art would not know what is to be compared to a cut off value.
	Claim 14 recites similar limitations as claim 4 and is therefore rendered to be indefinite.
	
Claim 5 recites “comparing the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off 
Claim 15 recites similar limitations as claim 5 and is therefore rendered to be indefinite.

	Claim 7 recites “comparing the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value to the number of medicine codes of the second code set”, “the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code set”, and “comparing the first weights to the cut-off value”, which all contain relative terms rendering the claim indefinite. The phrases “comparing the total number”, “greater than a cut-off value”, and “comparing first weights to the cut-off value” are not defined in the claim, there is no description of what the total number is (one, two, or three numbers) and no information on how may weights need to be greater than a cut-off value for comparisons to occur. One of ordinary skill in the art would not know what is to be compared to the cut-off value as discussed in claim 4 and one would not know who the “weights” are determined as discussed in claim 1.
	Claim 17 recites similar limitations as claim 7 and is therefore rendered to be indefinite.

Claim 10 recites “multiplying the first weights and the second weights by a number” and “adding the first weights and the second weights with a number” which are relative term that render the claim indefinite. The phrase “multiplying the first weights and the second weights by a number” is not defined by the claim, there is no description on how to determine “a number” and no information on if the number used in the multiplication is the same for both weights. Additionally, is it a first weight and a second weight or multiple of both, this is also not described. The phrase “adding the first weights and the second weights with a number” is not defined by the claim, again there is no description of “a number” and no information on how this step is related to the pervious step of multiplying.
	For purposes of examination, Examiner interprets multiplying first and second weights as a product score and adding first and second weights as a weighted summation score.
	Claim 20 recites similar limitations as claim 10 and is therefore rendered to be indefinite.

As per Claims 2-3 the claims depend on independent Claims 1 and do not remedy the indefiniteness issues of the claims. Claims 6 and 8-9 the claims depend on claims 5 or 7 and do not remedy the indefiniteness issues of the claims. Claims 12-13 the claims depend on independent Claims 11 and do not remedy the indefiniteness issues of the claims. Claims 16 and 18-19 the claims depend on claims 15 or 17 and do not remedy the indefiniteness issues of the claims. As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to an apparatus and claims 11-20 are drawn to a 
	Step 2A (1):
	Claim 1 recites, in part, performing the step of:
receiving a first signal responsive to the output medication codes
updating first weights and second weights associated with the output medication codes in a database in communication with the at least one processor.
The above steps fall within the scope of a mental process and therefor recite an abstract idea. Fundamentally the process is finding a correlation between diseases and medications. A human could perform each of these steps mentally, by evaluating and observing disease and medication interactions and forming an opinion about their effectiveness or safety of use together. 
Independent claim 11 recites similar limitations and also recite an abstract idea under the same analysis. 

Step 2A (2):
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) at least one non-transitory computer-readable medium having computer executable instructions stored therein, and 2) at least one processor coupled to the at least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium and the computer executable instructions are configured to, with the at least one processor, cause the apparatus to perform.
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) receiving a first code set, the first code set comprising at least one diagnosis code and at least one medication code, and 2) outputting one or more medication codes of the first code set.
Claim 11 additionally recites 1) receiving a first code set, the first code set comprising at least one diagnosis code and at least one medication code, and 2) outputting one or more medication codes of the first code set. Which amount to no more than mere data gathering.

Step 2B:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above claim 1 recites at least one non-transitory computer-readable medium having computer executable instructions stored therein, and at least one processor coupled to the at least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium and the computer executable instructions are configured to, with the at least one processor, cause the apparatus to perform. MPEP 2106.05(f)
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Additionally, claims 1 and 11 recite receiving a first code set, the first code set comprising at least one diagnosis code and at least one medication code, and outputting one or more medication codes of the first code set and insignificant extra-solution activity. MPEP 2106.05(g)
The above elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that receiving a first code set comprising a diagnosis and medication code, outputting a medication code, receiving a signal in response to the medication code, and updating weights associated with the medication codes are performed by anything other than a generic, off-the-shelf computer components. 

Dependent claims: With respect to claims 2-10 and 12-20 have been considered and determined to not integrate the judicial exception into a practical application.
Claims 2 and 12 merely recites wherein the first signal is received if the first code set is not modified within a period of time. Essentially providing instructions on how the abstract idea is to be applied.
Claims 3 and 13 merely recites wherein the database includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights are greater than zero. The 
Claims 4 and 14 merely recited  the output medication codes has at least one first weight smaller than a cut-off value or has at least one second weight smaller than the cut-off value.  The description of a first weight and a second weight smaller than the cut-off value is not a functional limitation, but rather additional description of the data.  
Claims 5 and 15 recites generating a flag, setting the flag to 0, comparing the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value to the number of medication codes of the first code set, setting a flag equal to 1 if the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first code set, for each diagnosis code of the first code set, comparing the first weights to the cut-off value; setting the flag equal to 1 if the first weights of the diagnosis codes of the first code set are smaller than or equal to the cut-off value,  for each medication code of the first code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value, and setting the flag equal to 1 if the first weights and second weights of the medicine codes of the first code set are smaller than or equal to the cut-off value. The steps of generating, setting, and comparing introduce an additional abstract idea falling into the category of a mental process. Other elements within the claim provide instructions on how the abstract idea is to be applied.
Claims 6 and 16 recites the apparatus is further caused to perform, if the flag equals to 1, outputting one or more medication codes of the first code set. Essentially providing instructions on how the abstract idea is to be applied.
Claims 7 and 17 recites wherein the apparatus is further caused to perform: receiving a second signal responsive to the output medication codes, receiving a second code set comprising at least one diagnosis codes and at least one medication codes, setting the flag to 0, comparing the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value to the number of medicine codes of the second code set, setting a flag equal to 1 if the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code 
Claims 8 and 18 recites the second signal is received if the first code set is modified within a period of time. Essentially providing instructions on how the abstract idea is to be applied.
Claims 9 and 19 recites after updating the first weights and the second weights associated with the output medicine codes in the database in communication with the at least one processor, asserting the flag equal to 0. Essentially providing instructions on how the abstract idea is to be applied.
Claims 10 and 20 recites wherein updating the first weights and the second weights comprises one of the following: multiplying the first weights and the second weights by a number; and adding the first weights and the second weights with a number. The steps of multiplying and adding introduce an additional abstract idea falling into the category of a mathematical concept, more specifically mathematical calculations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Edwards (U.S. Pub. No. 20150149198). 
Regarding claim 1, Natarajan teaches:
An apparatus, comprising:
at least one non-transitory computer-readable medium having computer executable instructions stored therein;
at least one processor coupled to the at least one non-transitory computer-readable medium, wherein the at least one non-transitory computer-readable medium and the computer executable instructions are configured to, with the at least one processor, cause the apparatus to perform (“a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention” (Paragraph 0019)):
receiving a first code set, the first code set comprising at least one diagnosis code and at least one medication code (“receiving, by one or more processors, a first set of observed data pertaining to healthcare events, the first set of observed data including a subset of patient care event data pertaining to patient care events and a subset of prescription data pertaining to prescription events” (Paragraph 0007));
outputting (“Figure 4- shows the output information that is generated by the processor described in Paragraph 0007”) one or more medication codes of the first code set (“from the first set of observed data” (Paragraph 0007));
Natarajan fails to teach the one or more medication codes of the previous step, receiving a first signal responsive to the output medication codes, and updating first weights and second weights associated with the output medication codes in a database in communication with the at least one processor.

one or more medication codes (“received drug information comprises at least two of an identification code, a name, a concentration, a volume, and a dose; the method further comprises outputting similar drugs to a user” (Paragraph 0015))
receiving a first signal responsive to the output medication codes (“receiving confirmation that the matching drug corresponds to an entry in the drug database that is to be updated, wherein the matching drug is selected from the list of outputted similar drugs” (Paragraph 0015));
updating first weights and second weights associated with the output medication codes in a database in communication with the at least one processor (“modifying the drug database with at least a portion of the received drug information and at least a portion of the drug information of a matching drug, the matching drug being one of the drugs already included in the drug formulary” (Paragraph 0014)). 
Natarajan and Edwards are both analogous to the claimed invention because they both are in the field of improving prescription information. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan’s apparatus of a computing device capable of receiving a first set of data and output information regarding that data to incorporate the teachings of Edwards and receive a signal response to an output medication and update weights associated with the medications. Including the teachings of Edwards would “ensure the accuracy of reconciled drug information using external verification” (Edwards, Paragraph 0003).
Examiner Notes: Natarajan discloses that a patient care event can include a medical diagnosis in paragraph 0043. Also examiner interprets “first signal” under BRI as any form of a first communication in response to medication. 

Regarding claim 11, Natarajan teaches: 
A method for processing a prescription, comprising:
receiving a first code set, the first code set comprising at least one diagnosis code and at least one medicine code (“receiving, by one or more processors, a first set of observed data pertaining to healthcare events, the first set of observed data including a subset of patient care event data pertaining to patient care events and a subset of prescription data pertaining to prescription events” (Paragraph 0007));
outputting (“Figure 4- shows the output information that is generated by the processor described in Paragraph 0007) one or more medicine codes of the first code set (“from the first set of observed data” (Paragraph 0007));
Natarajan fails to teach the one or more medication codes of the previous step, receiving a first signal responsive to the output medication codes, and updating first weights and second weights associated with the output medication codes in a database in communication with the at least one processor.
However, Edwards teaches:
one or more medication codes (“received drug information comprises at least two of an identification code, a name, a concentration, a volume, and a dose; the method further comprises outputting similar drugs to a user” (Paragraph 0015))
receiving a first signal responsive to the output medication codes (“receiving confirmation that the matching drug corresponds to an entry in the drug database that is to be updated, wherein the matching drug is selected from the list of outputted similar drugs” (Paragraph 0015));
updating first weights and second weights associated with the output medication codes in a database in communication with the at least one processor (“modifying the drug database with at least a portion of the received drug information and at least a portion of the drug information of a matching drug, the matching drug being one of the drugs already included in the drug formulary” (Paragraph 0014)). 
Natarajan and Edwards are both analogous to the claimed invention because they both are in the field of improving prescription information. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan’s method of a computing device capable of receiving a first set of data and output information regarding that data to incorporate the teachings of Edwards and receive a signal response to an output medication and update weights associated with the medications. Including the teachings of Edwards would “ensure the accuracy of reconciled drug information using external verification” (Edwards, Paragraph 0003.
Examiner Notes: Natarajan discloses that a patient care event can include a medical diagnosis in paragraph 0043. Also examiner interprets “first signal” under BRI as any form of a first communication in response to medication. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Edwards (U.S. Pub. No. 20150149198) in further view of Li (U.S. Pub. No. 20150356272) and Nozaki (U.S. Pub. No. 20200113528).
Regarding claim 2, Natarajan in view of Edwards teaches the apparatus of claim 1.
While Natarajan in view of Edwards teaches the apparatus of claim 1, but does not disclose:
wherein the first signal is received if the first code set is not modified within a period of time.
However Li teaches:
wherein the first signal is received if the first code set is not modified(“Figure 6- illustrates a flow chart of when a modification would not occur between element S50 and end”).
Natarajan, Edwards, and Li are all analogous to the claimed invention because they all are in the field of improving prescription uses and minimizing errors. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Li and provide some form of notification if a code set was not modified. The incorporation of monitoring for modification would provide “an efficient tool in automatically identifying uncommon or rare associations between disease-medication and medication-medication in prescriptions” (Li, Paragraph 0045).
But does not disclose:
Within a period of time.
However Nozaki teaches:
Within a period of time (“in a predetermined period, the consultation recommendation operation can be executed” (Paragraph 0165)).

Examiner Notes: The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04

Regarding claim 12, Natarajan in view of Edwards teaches the method of claim 11.
While Natarajan in view of Edwards teaches the method of claim 11, but does not disclose:
wherein the first signal is received if the first code set is not modified within a period of time.
However Li teaches:
wherein the first signal is received if the first code set is not modified (“Figure 6- illustrates a flow chart of when a modification would occur between element S50 and end”).
Examiner Notes: The claim limitation above has contingent limitation under BRI which is non-limiting as it is a recitation of a step contingent on a condition which is not required to occur, see MPEP 2111.04, regardless, for purposes of compact prosecution, examiner has included it in the above rejection.
Natarajan, Edwards, and Li are all analogous to the claimed invention because they all are in the field of improving prescription uses and minimizing errors. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Li and provide some form of notification if a code set 
But does not disclose:
within a period of time.
However Nozaki teaches:
Within a period of time (“in a predetermined period, the consultation recommendation operation can be executed” (Paragraph 0165)).
Natarajan, Edwards, and Nozaki are all analogous to the claimed invention because they all are in the field of processing information as it relates to medical purposes. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Nozaki and ensure adjustments are made in a given time period. The incorporation of a time period can help the user to understand the number of times the information was deficient and consult others if necessary (Nozaki, Paragraph 0167).

Claims 3, 10, 13 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Edwards (U.S. Pub. No. 20150149198) in further view of Ghouri (U.S. Pub. No. 20040049506).

Regarding claim 3, Natarajan in view of Edwards teaches the apparatus of claim 1.
While Natarajan in view of Edwards teaches the apparatus of claim 1, but does not disclose:
wherein the database includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights are greater than zero.  
However Ghouri teaches:
wherein the database includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights (“A drug being marketed is scored on the basis of a safety criteria with respect to drug-drug interactions against the drugs typically prescribed by the prescribing entity and further scored on the basis of an efficacy criteria with respect to disease against the drugs typically prescribed by the prescribing entity” (Paragraph 0008)) are greater than zero (“Illustrated in Table(Paragraph 0086)”).
Natarajan, Edwards, and Ghouri are all analogous to the claimed invention because they all are in the field of improving prescription uses and what is available in certain treatments. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Ghouri and have a first weight and second weight greater than zero. The incorporation of said weights or scores would help to verify the safety and efficacy of the prescriptions as it is relevant to any particular disease. 

Regarding claim 10, Natarajan in view of Edwards and Ghouri teaches the apparatus of claim 3.
Ghouri further discloses:
wherein updating the first weights and the second weights comprises one of the following:
multiplying the first weights and the second weights by a number (“scoring will depend upon both a product score” (Paragraph 0086)); and
weights comprises adding the first weights and the second weights with a number (“a weighted summation score, with the scores typically added together” (Paragraph 0086)).  
Natarajan, Edwards, and Ghouri are all analogous to the claimed invention because they all are in the field of improving prescription uses and what is available in certain treatments. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Ghouri and have a first weight and second weight greater than zero. The incorporation of said weights or scores would help to verify the safety and efficacy of the prescriptions as it is relevant to any particular disease. 
Examiner Note: In paragraph 0086 of Ghouri there is an equation that has elements Ci and Cj when discussing both the product and sum. Ci and Cj represent coefficients which are understood to be “a number”.

Regarding claim 13, Natarajan in view of Edwards teaches the method of claim 11.
While Natarajan in view of Edwards teaches the method of claim 11, but does not disclose:
wherein the database includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights are greater than zero.  
However Ghouri teaches:
wherein the database includes a first weight between a diagnosis code and a medication code and a second weight between a medication code and another medication code, and the first weights and the second weights (“A drug being marketed is scored on the basis of a safety criteria with respect to drug-drug interactions against the drugs typically prescribed by the prescribing entity and further scored on the basis of an efficacy criteria with respect to disease against the drugs typically prescribed by the prescribing entity” (Paragraph 0008)) are greater than zero (“Illustrated in Table(Paragraph 0086)”).
Natarajan, Edwards, and Ghouri are all analogous to the claimed invention because they all are in the field of improving prescription uses and what is available in certain treatments. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards’s method for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Ghouri and have a first weight and second weight greater than zero. The incorporation of said weights or scores would help to verify the safety and efficacy of the prescriptions as it is relevant to any particular disease. 

Regarding claim 20, Natarajan in view of Edwards and Ghouri teaches the method of claim 13.
Ghouri further discloses:

multiplying the first weights and the second weights by a number (“scoring will depend upon both a product score” (Paragraph 0086)); and
weights comprises adding the first weights and the second weights with a number (“a weighted summation score, with the scores typically added together” (Paragraph 0086)).  
Natarajan, Edwards, and Ghouri are all analogous to the claimed invention because they all are in the field of improving prescription uses and what is available in certain treatments Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards’s method for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights associated with the output medications to incorporate the teachings of Ghouri and have a first weight and second weight greater than zero. The incorporation of said weights or scores would help to verify the safety and efficacy of the prescriptions as it is relevant to any particular disease. 
Examiner Note: In paragraph 0086 of Ghouri there is an equation that has elements Ci and Cj when discussing both the product and sum. Ci and Cj represent coefficients which are understood to be “a number”.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Edwards (U.S. Pub. No. 20150149198) in further view of Ghouri (U.S. Pub. No. 20040049506) and Li (U.S. Pub. No. 20150356272).

Regarding claim 4, Natarajan in view of Edwards and Ghouri teaches the apparatus of claim 3.
While Natarajan in view of Edwards and Ghouri teaches the apparatus of claim 3, but does not disclose:
the output medication codes has at least one first weight smaller than a cut-off value or has at least one second weight smaller than the cut-off value.  
However Li teaches:
the output medication codes has at least one first weight smaller than a cut-off value or has at least one second weight smaller than the cut-off value (“Moreover, according to the present invention, the cut-off value for Q is 1. For any association (DM or MM) having Q value less than 1” (Paragraph 0024)).  
Natarajan, Edwards, Ghouri and Li are all analogous to the claimed invention because they all are in the field of improving prescription uses and what is available in certain treatments. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights that are greater than zero associated with the output medications to incorporate the teachings of Li and have at least one of each weight smaller than the cut-off value. The incorporation of a weight smaller than the cut-off would allow for negative or unusual associations to be determined.
Examiner Notes: Applicant discloses in claim 3 that first weights are associated with a diagnosis code and a medication code or DM and second weights are associated with at least two medication codes or MM.

Regarding claim 14, Natarajan in view of Edwards and Ghouri teaches the method of claim 13.
While Natarajan in view of Edwards and Ghouri teaches the method of claim 13, but does not disclose:
the output medication codes has at least one first weight smaller than a cut-off value or has at least one second weight smaller than the cut-off value.  
However Li teaches:
the output medication codes has at least one first weight smaller than a cut-off value or has at least one second weight smaller than the cut-off value(“Moreover, according to the present invention, the cut-off value for Q is 1. For any association (DM or MM) having Q value less than 1” (Paragraph 0024)).  
Natarajan, Edwards, Ghouri and Li are all analogous to the claimed invention because they all are in the field of improving prescription uses and what is available in certain treatments. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting medications related to the data, receiving a signal regarding the output, and update weights that are greater than zero associated with the output medications to incorporate the teachings of Li 
Examiner Notes: Applicant discloses in claim 3 that first weights are associated with a diagnosis code and a medication code or DM and second weights are associated with at least two medication codes or MM.

Claims 5-9, and 15-19 are rejected under 35 U.S.C. 103 as unpatentable over Natarajan (U.S. Pub. No. 20160267224) in view of Edwards (U.S. Pub. No. 20150149198) in further view of Ghouri (U.S. Pub. No. 20040049506), Nozaki (U.S. Pub. No. 20200113528) and Li (U.S. Pub. No. 20150356272).

Regarding Claim 5, Natarajan in view of Edwards and Ghouri teaches the apparatus of claim 3.
While Natarajan in view of Edwards and Ghouri teaches the apparatus of claim 3, but does not disclose:
generating a flag;
setting the flag to 0;
comparing the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value to the number of medication codes of the first code set;
setting a flag equal to 1 if the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first code set;
for each diagnosis code of the first code set, comparing the first weights to the cut-off value; setting the flag equal to 1 if the first weights of the diagnosis codes of the first code set are smaller than or equal to the cut-off value;
for each medication code of the first code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and
setting the flag equal to 1 if the first weights and second weights of the medicine codes of the first code set are smaller than or equal to the cut-off value.
However Nozaki teaches:
(“sets a first flag” (Paragraph 0080));
setting the flag to 0 (“sets the data of the first flag to “0”” (Paragraph 0082));
setting a flag equal to 1 (“flag is set at “1”” (Paragraph 0081)) 
setting the flag equal to 1 (“flag is set at “1”” (Paragraph 0081)) 
setting the flag equal to 1 (“flag is set at “1”” (Paragraph 0081))
Natarajan, Edwards, Ghouri and Nozaki are all analogous to the claimed invention because they are in the field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Nozaki and set flags or limits based on responses. The incorporation of limits help to establish the boundaries of when a medication is useful and when it is prescribed in error.
But does not teach:
comparing the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value to the number of medication codes of the first code set;
the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first code set;
for each diagnosis code of the first code set, comparing the first weights to the cut-off value if the first weights of the diagnosis codes of the first code set are smaller than or equal to the cut-off value;
for each medication code of the first code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and
if the first weights and second weights of the medicine codes of the first code set are smaller than or equal to the cut-off value.
However Li teaches:
comparing the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value to the number of (“Formula 2- shows a comparison between the summation of first weights and second weights with the number of medications”);
the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first code set (“Formula 2- shows comparisons between weights and a cut off value”);
for each diagnosis code of the first code set, comparing the first weights to the cut-off value if the first weights of the diagnosis codes of the first code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”);
for each medication code of the first code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value(“Formula 2- shows comparisons between weights and a cut off value”);and
if the first weights and second weights of the medicine codes of the first code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”).
Natarajan, Edwards, Ghouri and Li are all analogous to the claimed invention because they are in the field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and compare the weights with the output medication. The incorporation of comparisons would provide the best medication needed for the diagnosis. 
Examiner Notes: The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04

Regarding claim 6, Natarajan in view of Edwards, Ghouri and Nozaki teaches the apparatus of claim 5.
Natarajan further discloses:
outputting (“generating, by one or more processors” (Paragraph 0007)) one or more medication codes of the first code set (“from the first set of observed data” (Paragraph 0007));
	However does not disclose:
the apparatus is further caused to perform, if the flag equals to 1 and one or more medication codes.
Edwards further discloses:
one or more medication codes (“outputting similar drugs” (Paragraph 0015))
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Edwards and output one or more medications. The incorporation of one or more medications allows for the user to know the information for all the drugs and their on label uses as well as a centralized way of updating any necessary information.
 However Edwards does not disclose:
	the apparatus is further caused to perform, if the flag equals to 1
Nozaki further discloses:
the apparatus is further caused to perform, if the flag equals to 1 (“flag is set at “1”” (Paragraph 0081)), 
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and 

Regarding claim 7, Natarajan in view of Edwards, Ghouri, Nozaki, and Li teaches the apparatus of claim 5.
Natarajan further discloses: 
receiving a second code set comprising at least one diagnosis codes and at least one medication codes (“receiving, by one or more processors, a second set of observed data pertaining to healthcare events associated with a healthcare provider, the second set of observed data including a subset of patient care event data pertaining to patient care events and a subset of prescription data pertaining to prescription events” (Paragraph 0007));
But does not disclose:
receiving a second signal responsive to the output medication codes;
setting the flag to 0;
comparing the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value to the number of medicine codes of the second code set;
setting a flag equal to 1 if the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code set;
 for each diagnosis code of the second code set, comparing the first weights to the cut-off value;
setting the flag equal to 1 if the first weights of the diagnosis codes of the second code set are smaller than or equal to the cut-off value;
for each medicine code of the second code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and

However Edwards further discloses:
receiving a second signal responsive to the output medication codes (“the device may then confirm 308 a matching drug and at least a portion of the received drug information” (Paragraph 0042)); 
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Edwards and receive a second signal from the output medications. The incorporation of a second communication helps to ensure what is output is accurate.
But Edwards does not disclose:
setting the flag to 0;
comparing the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value to the number of medicine codes of the second code set;
setting a flag equal to 1 if the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code set;
 for each diagnosis code of the second code set, comparing the first weights to the cut-off value;
setting the flag equal to 1 if the first weights of the diagnosis codes of the second code set are smaller than or equal to the cut-off value;
for each medicine code of the second code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and
setting the flag equal to 1 if the first weights and second weights of the medicine codes of the second code set are smaller than or equal to the cut-off value.

setting the flag to 0 (sets the data of the first flag to “0”” (Paragraph 0082));
setting a flag equal to 1 (“flag is set at “1”” (Paragraph 0081)) 
setting the flag equal to 1(“flag is set at “1”” (Paragraph 0081)) 
setting the flag equal to 1 (“flag is set at “1”” (Paragraph 0081)) 
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Nozaki and include a flag. The incorporation of a flag sets the limits that establish is there is negative, positive, or no association at all between diagnosis and medication.  
But Nozaki does not disclose:
comparing the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value to the number of medicine codes of the second code set;
if the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code set;
 for each diagnosis code of the second code set, comparing the first weights to the cut-off value;
if the first weights of the diagnosis codes of the second code set are smaller than or equal to the cut-off value;
for each medicine code of the second code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and
if the first weights and second weights of the medicine codes of the second code set are smaller than or equal to the cut-off value.
Li further discloses:
(“Formula 2- shows a comparison between the summation of first weights and second weights with the number of medications”);
the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code set (“Formula 2- shows comparisons between weights and a cut off value”);
 for each diagnosis code of the second code set, comparing the first weights to the cut-off value; (“Formula 2- shows comparisons between weights and a cut off value”)
if the first weights of the diagnosis codes of the second code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”);
for each medicine code of the second code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value”); and
if the first weights and second weights of the medicine codes of the second code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”).
Natarajan, Edwards, Ghouri and Li are all analogous to the claimed invention because they are in the field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and compare the weights with the output medication. The incorporation of comparisons would provide the best medication needed for the diagnosis. 
Examiner Notes: The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04

Regarding claim 8, Natarajan in view of Edwards, Ghouri, Nozaki, and Li teaches the apparatus of claim 7.
Natarajan in view of Edwards, Ghouri, Nozaki, and Li teach the apparatus of claim 7.
Li further discloses:
wherein the second signal is received if the first code set is modified (“Figure 6- illustrates a flow chart of when a modification would occur between element S50 through S60 to end” It is reasonable to say some form of modification occurs when an alert is sent to a physician).
Natarajan, Edwards, Ghouri and Li are all analogous to the claimed invention because they are in the field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and provide feedback when a modification is made. The incorporation of feedback would provide “an efficient tool in automatically identifying uncommon or rare associations between disease-medication and medication-medication in prescriptions” (Li, Paragraph 0045).
But does not disclose:
Within a period of time.
However Nozaki teaches:
Within a period of time (“in a predetermined period, the consultation recommendation operation can be executed” (Paragraph 0165)).
Natarajan, Edwards, Ghouri and Nozaki are all analogous to the claimed invention because they all are in the field of processing information as it relates to medical purposes. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting data 
Examiner Notes: The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04

Regarding claim 9, Natarajan in view of Edwards, Ghouri, Nozaki, ad Li teaches the apparatus of claim 5.
Natarajan in view of Edwards, Ghouri, and Nozaki teaches the apparatus of claim 5.
Nozaki further discloses:
asserting the flag equal to 0 (“sets the data of the first flag to “0”” (Paragraph 0082)).
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Nozaki and include a flag. The incorporation of a flag sets the limits that establish is there is negative, positive, or no association at all between diagnosis and medication.

Regarding Claim 15, Natarajan in view of Edwards and Ghouri teaches the method of claim 13.
While Natarajan in view of Edwards and Ghouri teaches the method of claim 13, but does not disclose:
generating a flag;
setting the flag to 0;

setting a flag equal to 1 if the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first code set;
for each diagnosis code of the first code set, comparing the first weights to the cut-off value; setting the flag equal to 1 if the first weights of the diagnosis codes of the first code set are smaller than or equal to the cut-off value;
for each medication code of the first code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and
setting the flag equal to 1 if the first weights and second weights of the medicine codes of the first code set are smaller than or equal to the cut-off value.
However Nozaki teaches:
generating a flag (“sets a first flag” (Paragraph 0080));
setting the flag to 0 (“sets the data of the first flag to “0”” (Paragraph 0082));
setting a flag equal to 1 (“flag is set at “1”” (Paragraph 0081)) 
setting the flag equal to 1 (“flag is set at “1”” (Paragraph 0081)) 
setting the flag equal to 1 (“flag is set at “1”” (Paragraph 0081))
Natarajan, Edwards, Ghouri and Nozaki are all analogous to the claimed invention because they are in the field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Nozaki and set flags or limits based on responses. The incorporation of limits help to establish the boundaries of when a medication is useful and when it is prescribed in error.
But Nozaki does not teach:
comparing the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value to the number of medication codes of the first code set;

for each diagnosis code of the first code set, comparing the first weights to the cut-off value if the first weights of the diagnosis codes of the first code set are smaller than or equal to the cut-off value;
for each medication code of the first code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and
if the first weights and second weights of the medicine codes of the first code set are smaller than or equal to the cut-off value.
However Li teaches:
comparing the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value to the number of medication codes of the first code set (“Formula 2- shows a comparison between the summation of first weights and second weights with the number of medications”);
the total number of the first weights for the first code set greater than a cut-off value and the second weights for the first code set greater than the cut-off value is smaller than the number of medication codes of the first code set (“Formula 2- shows comparisons between weights and a cut off value”);
for each diagnosis code of the first code set, comparing the first weights to the cut-off value if the first weights of the diagnosis codes of the first code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”);
for each medication code of the first code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value(“Formula 2- shows comparisons between weights and a cut off value”);and
if the first weights and second weights of the medicine codes of the first code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”).
Examiner Notes: The claim limitation above has contingent limitation under BRI which is non-limiting as it is a recitation of a step contingent on a condition which is not required to occur, see MPEP 2111.04, regardless, for purposes of compact prosecution, examiner has included it in the above rejection.
Natarajan, Edwards, Ghouri and Li are all analogous to the claimed invention because they are in the field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and compare the weights with the output medication. The incorporation of comparisons would provide the best medication needed for the diagnosis. 

Regarding claim 16, Natarajan in view of Edwards, Ghouri and Nozaki teaches the method of claim 15.
Natarajan further discloses:
outputting (“generating, by one or more processors” (Paragraph 0007)) one or more medication codes of the first code set (“from the first set of observed data” (Paragraph 0007));
	However does not disclose:
the method is further caused to perform, if the flag equals to 1 and one or more medication codes.
Edwards further discloses:
one or more medication codes (“outputting similar drugs” (Paragraph 0015))
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s apparatus for receiving a set of data, outputting data related to the 
However Edwards does not disclose:
	the method is further caused to perform, if the flag equals to 1
Nozaki further discloses:
the method is further caused to perform, if the flag equals to 1 (“flag is set at “1”” (Paragraph 0081)), 
Examiner Notes: The claim limitation above has contingent limitation under BRI which is non-limiting as it is a recitation of a step contingent on a condition which is not required to occur, see MPEP 2111.04, regardless, for purposes of compact prosecution, examiner has included it in the above rejection.
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Nozaki and include a flag. The incorporation of a flag sets the limits that establish is there is negative, positive, or no association at all between diagnosis and medication.  

Regarding claim 17, Natarajan in view of Edwards, Ghouri, Nozaki, and Li teaches the method of claim 15.
Natarajan further discloses: 
receiving a second code set comprising at least one diagnosis codes and at least one medication codes (“receiving, by one or more processors, a second set of observed data pertaining to healthcare events associated with a healthcare provider, the second set of observed data including a subset of patient care event data pertaining to patient care events and a subset of prescription data pertaining to prescription events” (Paragraph 0007));
But does not disclose:
receiving a second signal responsive to the output medication codes;
setting the flag to 0;
comparing the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value to the number of medicine codes of the second code set;
setting a flag equal to 1 if the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code set;
 for each diagnosis code of the second code set, comparing the first weights to the cut-off value;
setting the flag equal to 1 if the first weights of the diagnosis codes of the second code set are smaller than or equal to the cut-off value;
for each medicine code of the second code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and
setting the flag equal to 1 if the first weights and second weights of the medicine codes of the second code set are smaller than or equal to the cut-off value.
However Edwards further discloses:
receiving a second signal responsive to the output medication codes (“the device may then confirm 308 a matching drug and at least a portion of the received drug information” (Paragraph 0042));
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of 
But Edwards does not disclose:
setting the flag to 0;
comparing the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value to the number of medicine codes of the second code set;
setting a flag equal to 1 if the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code set;
 for each diagnosis code of the second code set, comparing the first weights to the cut-off value;
setting the flag equal to 1 if the first weights of the diagnosis codes of the second code set are smaller than or equal to the cut-off value;
for each medicine code of the second code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and
setting the flag equal to 1 if the first weights and second weights of the medicine codes of the second code set are smaller than or equal to the cut-off value.
However Nozaki further discloses:
setting the flag to 0 (sets the data of the first flag to “0”” (Paragraph 0082));
setting a flag equal to 1 (“flag is set at “1”” (Paragraph 0081)) 
setting the flag equal to 1(“flag is set at “1”” (Paragraph 0081)) 
setting the flag equal to 1 (“flag is set at “1”” (Paragraph 0081)) 
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of 
But Nozaki does not disclose:
comparing the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value to the number of medicine codes of the second code set;
if the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code set;
 for each diagnosis code of the second code set, comparing the first weights to the cut-off value;
if the first weights of the diagnosis codes of the second code set are smaller than or equal to the cut-off value;
for each medicine code of the second code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value; and
if the first weights and second weights of the medicine codes of the second code set are smaller than or equal to the cut-off value.
Li further discloses:
comparing the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value to the number of medicine codes of the second code set (“Formula 2- shows a comparison between the summation of first weights and second weights with the number of medications”);
the total number of the first weights for the second code set greater than a cut-off value and the second weights for the second code set greater than the cut-off value is smaller than the number of medicine codes of the second code set (“Formula 2- shows comparisons between weights and a cut off value”);
 for each diagnosis code of the second code set, comparing the first weights to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”);
(“Formula 2- shows comparisons between weights and a cut off value”);
Examiner Notes: The claim limitation above has contingent limitation under BRI which is non-limiting as it is a recitation of a step contingent on a condition which is not required to occur, see MPEP 2111.04, regardless, for purposes of compact prosecution, examiner has included it in the above rejection.
for each medicine code of the second code set, comparing the first weights to the cut-off value and comparing second weights to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value”); and
if the first weights and second weights of the medicine codes of the second code set are smaller than or equal to the cut-off value (“Formula 2- shows comparisons between weights and a cut off value being greater than, however it would be reasonable to assume the opposite would be true as well since applicant discloses negative associations are also being tracked –see paragraph 0023”).
Examiner Notes: The claim limitation above has contingent limitation under BRI which is non-limiting as it is a recitation of a step contingent on a condition which is not required to occur, see MPEP 2111.04, regardless, for purposes of compact prosecution, examiner has included it in the above rejection.
Natarajan, Edwards, Ghouri and Li are all analogous to the claimed invention because they are in the field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and compare the weights with the output medication. The incorporation of comparisons would provide the best medication needed for the diagnosis. 

Regarding claim 18, Natarajan in view of Edwards, Ghouri, Nozaki, and Li teaches the method of claim 17.
Natarajan in view of Edwards, Ghouri, Nozaki, and Li teaches the method of claim 17.
Li further discloses:
(“Figure 6- illustrates a flow chart of when a modification would occur between element S50 through S60 to end” It is reasonable to say some form of modification occurs when an alert is sent to a physician).
Examiner Notes: The claim limitation above has contingent limitation under BRI which is non-limiting as it is a recitation of a step contingent on a condition which is not required to occur, see MPEP 2111.04, regardless, for purposes of compact prosecution, examiner has included it in the above rejection.
Natarajan, Edwards, Ghouri and Li are all analogous to the claimed invention because they are in the field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Li and provide feedback when a modification is made. The incorporation of feedback would provide “an efficient tool in automatically identifying uncommon or rare associations between disease-medication and medication-medication in prescriptions” (Li, Paragraph 0045).
But does not disclose:
Within a period of time.
However Nozaki teaches:
Within a period of time (“in a predetermined period, the consultation recommendation operation can be executed” (Paragraph 0165)).
Natarajan, Edwards, Ghouri and Nozaki are all analogous to the claimed invention because they all are in the field of processing information as it relates to medical purposes. Therefore, it would have been obvious to someone of ordinary skill in the art to have modified Natarajan in view of Edwards and Ghouri’s method for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights to incorporate the teachings of Nozaki and ensure adjustments are made in a given time period. The incorporation of a time period can help the user to understand the number of times the information was deficient and consult others if necessary (Nozaki, Paragraph 0167).


Regarding claim 19, Natarajan in view of Edwards, Ghouri and Nozaki teaches the method of claim 15.
Natarajan in view of Edwards, Ghouri, and Nozaki teaches the apparatus of claim 15.
Nozaki further discloses:
asserting the flag equal to 0 (“sets the data of the first flag to “0”” (Paragraph 0082)).
Natarajan, Edwards, Ghouri, Nozaki, and Li are all analogous to the claimed invention because they are in the same field of processing information related to medical practices and medication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natarajan in view of Edwards, Ghouri, Nozaki, and Li’s apparatus for receiving a set of data, outputting data related to the received data, receiving a response to the output data, updating the database containing the data based on the weights, and setting limits for comparisons to further incorporate the teachings of Nozaki and include a flag. The incorporation of a flag sets the limits that establish is there is negative, positive, or no association at all between diagnosis and medication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067.  The examiner can normally be reached on Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on 5712703415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/T.N.G./Examiner, Art Unit 4183                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626